~&m&e resulted to the-&n%tm           an6&‘+---
      perlee,    .*   ~ecficide     s&s &xed with 6f.ess.i.
      fuel for apray%ng and f.n11~3ny~trpelcta was
      dif’f’erent Dom the insecticide     u8ed in spray-
      5-r@ the interiors     of houses.  The’owne~a of
      the house are pmssing a claim &gain& the
      county. fo m. rda lueg ln e s
              Ttii’Xau ta tie11 settled that a.county is
‘8 govern&h1        agency and, as. mob, iai not lianle.
 for the n.gg&ymt act8 of fXa ~agelits or em‘ployeix
 unless.liaol.lltv    th&efo~ has.beeti sneclficcill~
  OF impliedif &vlded       by statute;    ~l&iseaiGd if;
 geeeC~3;ls?8         S.W.2d 475 (Tex. Clv. APP. NWj!r
                  w Colorado Rlves’Authorfty,     153’S
 24. 55 Tet:Civ.       App. 19~2j;.At$‘.y.@zp.    Qp..V-o?

             ‘~%Xpcd there is’no stat&i    making a.
 county lf.ab3.B i?x! the tortiQu8 acts af its age&a,.
 it 18 our-.oplnlon’that    Jlm~well8 GoQnty Is not
llablR!‘f,or.~he.wrongful     .act 0f:aa employee’ in
 spraying th& Inaixticide.


                                                .
                                   ~eim&ntai agency,.
                              ZerfdLi’the wMmful act.



APPROVF&                                 Yomd very truly;
  _-                                            ._